Exhibit 10.2

LOGO [g187718g93g88.jpg]

CHAUCER HOLDINGS PLC

and

ROBERT STUCHBERY

Service Agreement

 

LOGO [g187718g42r10.jpg]



--------------------------------------------------------------------------------

Service Agreement

 

Dated    20 January 2010

Between:

 

(1) CHAUCER HOLDINGS PLC a company registered in England and Wales under number
00184915 whose registered office is at Plantation Place, 30 Fenchurch Street,
London, EC3M 3AD (the Company); and

 

(2) ROBERT STUCHBERY of (address) (the Employee) (and referred to as you in the
course of this Agreement).

 

1 Commencement of employment

 

  1.1 Your employment with the Company commenced on 1 October 1987 and shall
continue until either party gives notice to the other in accordance with Clause
14.1.

 

  1.2 You warrant that by entering into this Agreement or any other arrangements
with the Company you are or will not be in breach of or subject to any express
or implied terms of any contract with, or other obligation to, any third party
binding on you, including, without limitation, any notice period or the
provisions of any restrictive covenants or confidentiality obligations arising
out of any employment with any other employer or former employer. You hereby
indemnify and hold harmless the Company against all claims, costs, damages and
expenses which the Company incurs in connection with any claim in relation to
such contract or covenant by which you are so bound or subject.

 

  1.3 You warrant that at the time of entering into this Agreement you have the
right to work in the United Kingdom and you agree to provide to the Company
copies of all relevant documents in this respect at the request of the Company,
and in any event prior to the commencement of your employment. If at any time
during the course of this Agreement you cease to have the right to work in the
United Kingdom the Company may immediately terminate your employment without
payment of compensation.

 

  1.4 Your employment under this Agreement shall terminate on the last day of
the month in which you shall attain the Company’s retirement age from time to
time. This is currently 65 years. However, you may retire, without requiring
consent of the Company, on attaining the Normal Retirement Age of the Pension
Scheme which is currently 60 years or otherwise as is determined by the rules of
the Pension Scheme from time to time in force,

 

  1.5 In accordance with Lloyd’s requirements and where it is applicable to your
role you will be required to take the Lloyd’s Introductory Test (the “Test”)
within fifteen months of the date of issue of a Lloyd’s Substitute Ticket if you
have not already done so. It is a condition of your employment that you pass the
Test within a fifteen month period from the commencement of your employment and
failure to do so may result in your employment being terminated with notice on
the grounds that you would no longer be able to work at Lloyd’s and attendance
at Lloyd’s forms an essential part of your duties.

 

2 Job title and duties

 

  2.1 You shall serve as Chief Executive Officer or in any other capacity as you
and the Company may agree with effect from 1 January 2010. The nature of the
Company’s business may result in changes occurring to the content of your role
from time to time. You may also be required to carry out such additional or
alternative tasks as may from time to time be reasonably required of you.



--------------------------------------------------------------------------------

  2.2 The Company reserves the right to appoint any other person to act jointly
or in conjunction with (or in place of you if you are suspended or placed on
Garden Leave (as defined in Clause 13.1) in accordance with the provisions of
this Agreement) you in any position which you may be assigned from time to time.

 

  2.3 You shall:

 

  2.3.1 faithfully and diligently perform such duties as you are required to
undertake from time to time;

 

  2.3.2 obey the reasonable and lawful directions of the Company;

 

  2.3.3 exclusively devote the whole of your time, skills, ability and attention
to the business of the Company;

 

  2.3.4 at all times act in the way you consider in good faith, most likely to
promote the success of the Company for the benefit of the members as a whole in
accordance with section 172 of the Companies Act 2006;

 

  2.3.5 perform your services in a professional and competent manner and in
co-operation with others;

 

  2.3.6 keep the Company at all times promptly and fully informed (in writing if
so requested) of your conduct of and activities in relation to the business of
the Company and any Group Company and provide such explanations in connection
therewith as the Company may require from time to time including for the
avoidance of doubt, any misconduct of other employees or directors or your own;
and

 

  2.3.7 comply with the duties set out in Companies Act 2006

 

  2.4 You shall at all times comply with and shall not cause the Company or any
Group Company to breach or contravene any and all rules, regulations and
requirements of any regulatory body, stock exchange, code of conduct or
statutory provision to which you, the Company and/or any Group Company is from
time to time subject, including, without limitation, the UK Listing Authority
(including the Model Code), the Financial Services and Markets Act 2000, any
rules and guidelines of the Financial Services Authority and/or the London Stock
Exchange and/or Lloyd’s of London binding on the Company or any Group Company as
introduced from time, and any rules, regulations or procedures made by the
Company and/or any Group Company from time to time.

 

  2.5 You shall if and so long as the Company requires and without further
remuneration therefore (except as otherwise agreed) carry out duties on behalf
of any Group Company and act as a director of any Group Company.

 

  2.6 The Company may at its sole discretion transfer your employment and assign
the provisions of this Agreement to any Group Company at any time, including on
a secondment basis.

 

3 Place of work

Your place of work will be at the offices of the Company in the City of London
or such other place of business as the Company may reasonably require. You may
be required to work outside the United Kingdom from time to time but, unless
otherwise agreed with the Company, you will not be required to work outside the
United Kingdom for a consecutive period of more than one month.

 

2



--------------------------------------------------------------------------------

4 Remuneration

 

  4.1

Your basic salary will be £350,000 per annum less any deductions required by law
and shall be paid in equal instalments monthly in arrears on or around the 27th
of each month. Your basic salary shall accrue from business day to business day
on the basis of 1/260 annual salary.

 

  4.2 You agree that the Company may deduct from the basic salary or any other
sum due to you (including any pay in lieu of notice) any amounts due to the
Company including, without limitation, any overpayment of salary, loan or
advance made to you, the cost of repairing any damage or loss to the Company’s
property caused by you (and of recovering such costs) and any sums in respect of
Clause 12.7 of this Agreement.

 

  4.3 Your basic salary shall be reviewed annually at the end of the calendar
year and any resulting changes will be effective from the following January.
There is no obligation on the Company to increase your basic annual salary
pursuant to any such review or otherwise.

 

  4.4 The remuneration specified in Clauses 4 and 5 shall be inclusive of any
fees to which you may be entitled as a director of the Company or any Group
Company or of any other Company or any unincorporated body in which you hold the
office as nominee or representative of the Company.

 

  4.5 Payment of basic salary and bonus (if any) to you shall be made either by
the Company or by a Group Company and, if by more than one company, in such
proportions as the Company may from time to time think fit.

 

5 Discretionary bonuses

 

  5.1 The Company may operate from time to time a non-contractual discretionary
bonus scheme (the Chaucer Annual Bonus Scheme). The Company reserves the right
to amend, suspend or withdraw the Chaucer Annual Bonus Scheme at any time.

 

  5.2 Subject to the rules of the Chaucer Annual Bonus Scheme, the Company at
its sole and absolute discretion and determination may determine whether or not
to declare and pay a discretionary bonus payment to you. Please see the Chaucer
Annual Bonus Scheme rules for further details.

 

  5.3 The final decision as to whether any targets have been achieved and the
decision as to whether to award a bonus in any given year, the amount of such
bonus and when it is paid will be at the discretion of the Company. You
acknowledge that you have no contractual right to receive a bonus until it is
declared in writing in respect of the financial year to which it relates and
that you will not acquire such a right on the basis that during your employment
you have received one or more bonus payments.

 

  5.4 You shall not be entitled to receive a bonus if on the date that the bonus
for the relevant bonus period is declared you are no longer employed by the
Company (for whatever reason and howsoever caused and whether the termination of
your employment was in breach of contract or otherwise) or any Group Company or
you are under notice of termination of employment (whether such notice was given
by you or the Company) or you are on Garden Leave (as defined below in Clause
13.1) or you are suspended pursuant to the terms of this Agreement.

 

  5.5 You shall also be eligible to be selected to participate in the Chaucer
Deferred Share Bonus Plan or its confirmed equivalent. Please see the rules of
the Chaucer Annual Bonus Scheme and the Chaucer Deferred Share Bonus Plan for
further details.

 

3



--------------------------------------------------------------------------------

6 Pension scheme

 

  6.1 The Executive shall be entitled to be a member of the Company’s defined
benefit Pension Scheme (“the Scheme”) subject to and upon the rules of the
Scheme from time to time in effect or if the Executive elects not to join the
Scheme to require the Company to pay such amount (calculated as a percentage of
the Executive’s basic salary payable pursuant to Clause 4.1) as shall be agreed
with the Board to a personal pension scheme of the Executive’s choice. A copy of
the rules of the Scheme can be obtained from the Human Resources Department. For
the avoidance of doubt, the Company shall not be liable to compensate the
Executive in relation to any tax he may be obliged to pay on any such payments
in so far as they may not be paid into an approved pension scheme.

 

  6.2 The Company shall be entitled at any time to terminate the Company’s
Pension Scheme or any Employee’s membership of it subject to providing Employees
with the benefit of an equivalent Pension Scheme (“the New Scheme”) each and
every benefit of which shall be not less favourable than the benefits provided
to Employees under the company’s existing Pension Scheme, ensuring that the
Employees are fully credited in the New Scheme for their pensionable service in
the Company’s existing Pension Scheme for their pensionable service in the
Company’s existing Pension Scheme as if those years had been under the New
Scheme.

 

7 Permanent health insurance scheme

 

  7.1 You will be automatically enrolled in the Company’s permanent health
insurance scheme (the Scheme) at the Company’s expense, subject to:

 

  (a) the terms of the Scheme, as amended from time to time;

 

  (b) the rules or insurance policy of the relevant insurance provider, as
amended from time to time; and

 

  (c) you satisfying the normal underwriting requirements of the relevant
insurance provider of the Scheme and the premium being at a rate which the
Company in its sole and absolute discretion considers reasonable.

Full details of the Scheme are available from Human Resources.

 

  7.2 The Company shall only be obliged to make payments to you under the Scheme
if it has received payment from the insurance provider for that purpose.

 

  7.3 If the insurance provider refuses for any reason to provide permanent
health insurance benefit to you, the Company shall not be liable to provide to
you any replacement benefit of the same or similar kind or to pay any
compensation in lieu of such benefit or to make any representations to the
insurer on your behalf and you shall have no claim against the Company in
respect of that benefit.

 

  7.4 If you are receiving benefits under the Company’s permanent health
insurance scheme the Company shall be entitled to appoint a successor to you to
perform all or any of the duties required of you under the terms hereunder and
your duties shall be amended accordingly.



 

4



--------------------------------------------------------------------------------

8 Other benefits

You are entitled to the following benefits provided at the Company’s expense:

 

  (a) Death in service of 4 x basic salary;

 

  (b) Private medical cover;

 

  (c) Season ticket loan

 

  (d) Cycle scheme;

 

  (e) Childcare vouchers;

 

  (f) Eye care vouchers;

 

  (g) GP Medical scheme;

 

  (h) All Employee Share Ownership Scheme; and

 

  (i) Sharesave Scheme (SAYE).

 

  Please see the Staff Handbook for further details.

 

  8.2 The Company reserves the right to terminate any or all of the schemes
referred to in Clauses 5, 7and 8.1 or to amend them at any time.

 

  8.3 All insured benefits are subject to the policy terms and conditions upon
which they are incepted or renewed and to you and, if appropriate, your spouse
and/or long term partner (which, for the purposes of this Clause, means an
unmarried person of either sex who, whilst not related to you by birth or
marriage, has been in a committed relationship of mutual caring with you for at
least a year and who shares your principal place of residence and intends to do
so indefinitely) and/or dependant children meeting the underwriting criteria
acceptable to the Company. In the event that an insurer of any insured benefit
under this Agreement does not meet a claim made by you or on your behalf, then
you shall have no claim against the Company in respect of that insured benefit.

 

9 Expenses

The Company shall reimburse all reasonable out of pocket expenses properly
incurred by you in the performance of the duties under this Agreement including
travelling, subsistence and entertainment expenses provided you follow the
Company’s guidelines/allowances In force at the relevant time and provided that
you shall, where reasonably practicable, provide the Company with vouchers,
invoices or such other evidence of such expenses as the Company may reasonably
require.

 

10 Hours of work

 

  10.1 Your normal working hours are Monday to Friday from 9.30am to 5.30pm on
each working day with one hour for lunch. If you work less than normal full time
hours your holiday entitlement (including public and / or bank holidays) will be
calculated in direct proportion to the hours you have worked. From time to time
you may be required to work such other hours as the Company considers reasonably
necessary for you to perform your duties. No further remuneration is payable in
respect of such other hours.

 

  10.2 By entering into this Agreement you confirm that, for the purposes of the
Working Time Regulations 1998, you agree to work in excess of 48 hours per week
if and when required. You may vary these additional hours by giving three
months’ notice in writing to Human Resources.

 

5



--------------------------------------------------------------------------------

  10.3 You must devote the whole of your time, attention and abilities during
your hours of work for the Company to your duties for the Company and its Group
Companies. During your employment, you may not outside the hours you work for
us, without prior written consent, be directly or indirectly involved in any
other business or employment. We will not, however, unreasonably withhold
permission and will take account of the number of hours that you work for us and
the nature of the work with us.

 

11 Holidays

 

  11.1 In addition to the usual public holidays you will be entitled to 35
working days’ paid holiday in each calendar year.

 

  11.2 Holidays may only be taken at such time or times as are approved
beforehand by the Company. You must give reasonable notice of proposed holiday
dates by completing the Company’s standard holiday form which must be signed off
in advance by the Company.

 

  11.3 The holiday year runs from 1 January to 31 December. With the agreement
of the Company, you may carry forward up to 5 days untaken holiday into the next
holiday year, which all must be taken by the end of the following calendar year
or will be forfeited and no payment will be made in respect of any days so
forfeited. You will not generally be permitted to take more than 10 consecutive
working days’ holiday at any one time.

 

  11.4 Upon termination of your employment you will receive pay in lieu of
accrued but untaken holiday and the Company may deduct an appropriate sum in
respect of days taken in excess of your pro rata entitlement from your final
remuneration on the basis that one day’s holiday will be calculated as 1/260ths
of your basic annual salary.

 

  11.5 In the event that notice of termination of this Agreement is served by
either party, the Company may require you to take any accrued but untaken
holiday during this notice period (whether or not you are on Garden Leave (as
defined below in Clause 13.1)).

 

  11.6 Further provisions in relation to holiday, in particular as to unpaid
holiday and cash exchange for holiday, are set out in the Staff Handbook.

 

12 Sickness and other absence

 

  12.1 If you are unable to attend at work by reason of sickness or injury or
any unauthorised reason you must inform the Company as soon as possible on the
first day of absence (and in any event not later than 10.00 am on the first day
of absence) and, in the case of absence of uncertain duration, you must keep the
Company regularly informed of the reason for your continued absence and your
likely date of return. You are expected to observe this rule very strictly since
failure to do so entitles the Company to stop payment in respect of each day you
fail to notify the Company.

 

  12.2 If your absence, due to sickness or injury, is for less than seven days
(whether or not working days), on your return to work you are required to
immediately complete a self-certification form available from the Company. If
your absence continues for more than seven consecutive days (whether or not
working days) you must provide the Company with a doctor’s certificate from the
seventh consecutive day of sickness or injury. This doctor’s certificate must be
provided to the Company promptly following the seventh consecutive day of
absence. If illness continues after the expiry of the first certificate, further
certificates must be provided promptly to cover the whole period of absence.

 

6



--------------------------------------------------------------------------------

  12.3 For the purposes of the Statutory Sick Pay scheme the agreed ‘qualifying
days’ are Monday to Friday.

 

  12.4 Subject to your compliance with the Company’s sickness absence procedures
(as amended from time to time), the Company will pay full salary and contractual
benefits during any period of absence due to sickness or injury for up to an
aggregate of 3 months in any 52 week period (whether such absence is continuous
or intermittent in any calendar year). Such payment shall be inclusive of any
Statutory Sick Pay due in accordance with applicable legislation in force at the
time of absence (less any other statutory benefits applicable to you).
Thereafter, the Company shall pay Statutory Sick Pay or equivalent benefit up to
28 weeks to which you may be entitled subject to your compliance with the
appropriate rules. Thereafter, you will be required to claim incapacity benefit.

 

  12.5 Whether absent from work or not, you may be required to undergo a medical
examination by a Company doctor. You authorise the medical practitioner to
disclose and discuss with the Company any report prepared as a result of any
such examination pursuant to the Access to Medical Reports Act 1988. The Company
has the right to postpone your return to work (and the continuance and
reinstatement of your normal pay, if appropriate) until the medical practitioner
has confirmed that you are fit to perform your duties.

 

  12.6 The payment of sick pay in accordance with this Clause 12 is without
prejudice to the Company’s right to terminate this Agreement prior to the expiry
of your right to payments irrespective of the provisions of any outstanding or
prospective entitlement to pay in accordance with Clause 12.4, private medical
insurance, permanent health insurance or long term disability benefits. The
Company will not be liable for any loss arising from such termination.

 

  12.7 If your absence shall be occasioned by the actionable negligence of a
third party in respect of which damages are recoverable, you shall:

 

  12.7.1  forthwith notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgment made or awarded in connection
therewith;

 

  12.7.2  if the Company so requires, refund to the Company such sum as the
Company may determine, not exceeding the lesser of:

 

  (a) the amount of damages recovered by you under such compromise, settlement
or judgment; and

 

  (b) the sums advanced to you in respect of the period of incapacity.

 

  12.8 Further provisions in relation to sickness are set out in the Staff
Handbook.

 

13 Garden leave

 

  13.1 The Company reserves the right to require that you do not attend the
Company premises or have contact with other staff, clients, agents, ceding
companies, brokers, representatives and suppliers of the Company or any Group
Company for such period as the Company feels is reasonable. This includes any
period or part of any period during which you are serving notice as set out in
Clause 14 below (referred to in this Agreement as Garden Leave).

 

  13.2 You will continue to owe all other duties and obligations (whether
express or implied including fidelity and good faith) during such period of
Garden Leave. During any period of Garden Leave you shall continue to receive
full pay and benefits excluding any bonus.

 

7



--------------------------------------------------------------------------------

  13.3 In the event that you are placed on Garden Leave the Company is entitled
to provide you with no duties or such duties as the Company shall in its
absolute discretion determine. Further the Company may announce to employees,
clients, other third parties, and within Lloyd’s of London that you have been
given notice of termination or that you have resigned as appropriate. By placing
you on Garden Leave, the Company will not be in breach of this Agreement or any
implied duty of any kind whatsoever nor will you have any claim against the
Company in respect of any such action.

 

  13.4 During any period of Garden Leave you will keep the Company informed of
your whereabouts and remain readily contactable and available for work. in the
event that you are not available for work having been requested and having been
given reasonable notice (in the Company’s opinion) by the Company to do so, you
will, notwithstanding any other provision of this Agreement, forfeit any right
to salary and contractual benefits.

 

  13.5 During any period of Garden Leave the Company may require you to deliver
up any Confidential Information or property of the Company and upon instruction,
delete any emails, spreadsheets or other Confidential Information and refrain
from accessing the computer or other similar data system of the Company and you
will confirm your compliance with this Clause 13.5 in writing if requested to do
so by the Company.

 

  13.6 During any period of Garden Leave the Company may require you to take any
accrued but untaken holiday entitlement. For the avoidance of doubt, the normal
policy applicable to the approval of holiday by you prior to you taking holiday
continues to apply during any period of Garden Leave.

 

  13.7 During any period of Garden Leave the Company may request that you resign
from any office of the Company and the resignation shall not constitute grounds
for a claim for constructive dismissal.

 

14 Notice

 

  14.1 If either party wishes to terminate your employment, it should give to
the other 12 months notice in writing. This does not preclude the Company from
terminating your employment without notice in certain circumstances e.g. gross
misconduct.

 

  14.2 The Company reserves the right in its sole and absolute discretion to
give a payment to you in lieu of all or any part of the notice of termination
(whether such notice was given by you or the Company). Pay in lieu will consist
of basic salary and benefits set out in Clause 8 which shall be valued at the
cost to the Company of providing such benefits for all or any unexpired part of
the notice period. For the avoidance of doubt, any payment in lieu made pursuant
to this Clause 14.2 will not include any element in relation to:

 

  (a) any bonus or commission payments that might otherwise have been due to you
during the period for which the payment in lieu is made; and

 

  (b) any payment in respect of any holiday entitlement that would have accrued
during the period for which the payment in lieu is made.

 

  14.3 Your employment may be terminated immediately without notice where you:

 

  (a) commit gross misconduct which includes, but is not limited to, dishonesty,
fraud, theft, being under the influence of alcohol or drugs at work, causing
actual or threatening physical harm and causing damage to Company property;

 

  (b) are made bankrupt;

 

  (c) commit a material or repeated breach or non-observance of your duties or
any of the provisions of this Agreement or fail to observe the lawful directions
of the Company;

 

8



--------------------------------------------------------------------------------

  (d) are convicted of a criminal offence (other than an offence under the road
traffic legislation in the United Kingdom or elsewhere for which a non-custodial
sentence is imposed);

 

  (e) become of unsound mind or a patient for the purpose of any statute
relating to mental health;

 

  (f) fail to reach performance requirements set by the Company after receiving
a written warning regarding your performance from the Company;

 

  (g) are guilty, in the reasonable opinion of the Company, of any material
breach of any Lloyd’s Byelaw or any provision of the Lloyd’s Act 1982, or any
rules or guidelines applicable to the Company issued by the Financial Services
Authority from time to time not capable of being remedied within a reasonable
time or, if capable of remedy within a reasonable time, not being remedied
within such time;

 

  (h) are prevented or suspended from working in financial and/or insurance
services or have any restriction placed upon your activities by the Financial
Services Authority, Lloyd’s of London or similar regulatory body;

 

  (i) act in a manner which in the opinion of the Company, brings the Company
into disrepute or otherwise prejudices or is considered likely to prejudice the
reputation of the Company;

 

  (j) have been disqualified from being a director by reason of any order made
under the Company Directors Disqualification Act 1996 or any other enactment;

 

  (k) resign of your own choice as a director of the Company, not being at the
request of the Company or the board of directors of the Company;

 

  (I) in the reasonable opinion of the Company, are guilty of any serious
negligence in connection with or affecting the business or affairs of the
Company; and/or

 

  (m) are unfit to carry out the duties hereunder because of sickness, injury or
otherwise for an aggregate period of 26 weeks in any 52 week period even if, as
a result of such termination, you would or might forfeit any entitlement to
benefit from sick pay under Clause 12.4 above or permanent health insurance
under Clause 7 above.

 

  14.4 Any delay or forbearance by the Company in exercising any right of
termination in accordance with Clause 14.3 above will not constitute a waiver of
such right.

 

  14.5 If (a) the Company in general meeting shall remove you from the office of
director of the Company or (b) under the Articles of Association for the time
being of the Company you shall be obliged to retire by rotation or otherwise and
the Company in general meeting shall fail to re-elect you as a director of the
Company (either such case being referred to in this Clause 14.5 as an “Event”),
then your employment shall automatically terminate with effect from the date of
the Event, but if such termination shall be caused by any act or omission of
either party (and, for the avoidance of doubt, an act or omission of the
Company’s shareholders shall be an act or omission of the Company for these
purposes) without the consent, concurrence or complicity of the other party,
then such act or omission shall be deemed a breach of this Agreement, and such
termination shall be without prejudice to any claim for damages of either party
in respect of such breach.

 

  14.6 The termination by the Company of your employment will be without
prejudice to any claim which the Company may have for damages arising from your
breach of this Agreement.

 

9



--------------------------------------------------------------------------------

  14.7 On termination of your employment (howsoever arising and whether
terminated in breach or otherwise) or on either the Company or you having served
notice of such termination, you shall:

 

  14.7.1  at the request of the Company resign from office as a director of the
Company and all offices held by you in any Group Company;

 

  14.7.2  forthwith deliver to the Company all Confidential Information and all
materials in the scope of Clause 16 including copies of any materials and all
credit cards and other property relating to the business of the Company or any
Group Company which may be in your possession or under your power or control and
provide a signed statement that you have fully complied with the obligations
under this Clause 14.7.2; and

 

  14.7.3  co-operate with the Company by providing such assistance as may
reasonably be required in connection with any handover arrangements or any claim
made by or against any the Company or any Group Company. For the avoidance of
doubt such assistance may include attending meetings, reviewing documents,
giving and signing statements/affidavits and attending hearings and giving
evidence

 

15 Disciplinary, dismissal and grievance procedures

 

  15.1 A copy of the Company’s disciplinary, dismissal and grievance procedures
are set out in the Staff Handbook (a copy of which is on the Company’s
intranet). These procedures do not form part of your contract of employment.

 

  15.2 Any grievance concerning your employment should be taken up orally in the
first instance with Human Resources. If the grievance is not resolved to your
satisfaction, you should then refer to the grievance procedure.

 

  15.3 The Company reserves the right to suspend you on full pay and benefits at
any time for a reasonable period to investigate any matter that it reasonably
believes you may be or may have been involved in.

 

16 Outside employment, confidential information, conflicting interests and
return of company property

 

  16.1 For the purposes of this Clause and Clause 13 above and Clause 17 below
the expression Confidential Information shall include, but not be limited to,
information which relates to any and all information (whether or not recorded in
documentary form or on computer disk or tape), which may be imparted in
confidence or which is of a confidential nature or which you may reasonably
regard as being confidential or a trade secret, concerning the business,
business performance or prospective business, financial information or
arrangements, plans or internal affairs of the Company, any Group Company or any
of their respective customers including, without prejudice to the generality of
the foregoing, all client or customer lists, price sensitive information,
technical information and specifications, drawings, designs, prototypes, models,
reports, interpretations, forecasts, records, corporate and business plans and
accounts, business methods, financial details, projections and targets,
remuneration and personnel details, planned products, product specifications,
planned services, marketing surveys, research reports, claims, claims
statistics, renewal dates, premiums, discounts, in respect of risks accepted by
the syndicates managed by the Company or any Group Company all placing
information, rates, claims records, and disputes, in respect of the reinsurance
programmes and structures arranged for the syndicates managed by the Company,
all placing information, rates and claims records, markets used and their
respective shares and pricing statistics,

 

10



--------------------------------------------------------------------------------

  aggregation of liability, distribution channels, budgets, fee levels, computer
passwords, the contents of any databases, tables, know how documents or
materials, commissions, commission charges, pricing policies and all information
about research and development, the Company’s or any Group Company’s suppliers’,
customers’ and clients’ names, addresses (including email), telephone, facsimile
or other contact numbers and contact names, the nature of their business
operations, their requirements for services supplied by the Company or any Group
Company and all confidential aspects of their relationship with the Company or
any Group Company and all information material to any dispute or litigation
involving the Company, and any Group Company, or the Syndicates managed by the
Company, or any Group Company.

 

  16.2 During your employment by the Company you shall not, without the prior
written consent of the Company, either solely or jointly, directly or
indirectly, carry on or be engaged, concerned or interested in any other trade
or business, including, but not limited to, carrying on business with the
Company’s suppliers or dealers or introducing business, with which the Company
is able to deal, to a third party, save that nothing in this Clause 16.2 shall
prevent you from holding an investment by way of shares or other securities of
up to 3% of the total issued equity share capital of any company where those
equity shares are listed on a recognised investment exchange (as defined in
section 285 of the Financial Services and Markets Act 2000) or traded on the
Alternative Investment Market of the London Stock Exchange. Failure to secure
advance permission in accordance with this Clause 16.2 may result in summary
dismissal.

 

  16.3 During your employment, you agree that you will not in competition with
the Company or any Group Company:

 

  16.3.1  deal with, canvass, solicit or endeavour to take away from the
Company, whether directly or indirectly and whether on your own behalf or on
behalf of any other person, firm, company or other entity any customers or
prospective customers; or

 

  16.3.2  directly or indirectly solicit or entice away from or endeavour to
entice away from the Company any individual employed or engaged by the Company;
or

 

  16.3.3  directly or indirectly make preparations to compete with any business
carried on by the Company or any Group Company. For the avoidance of doubt, such
preparations shall include, but not be limited to, preparing a business plan,
seeking finance for any competing business, interviewing potential employees and
informing any client, customer, employee, officer, supplier, agent, worker or
consultant of the Company or any Group Company that you may resign, has resigned
or accepted employment with or is to join or be associated with any competitor
of the Company or any Group Company.

 

  16.4  During your employment you shall inform the Company without delay
(notwithstanding that this may disclose your own wrongdoing) if you become aware
that any director, officer, or senior employee of the Company or any Group
Company is planning to terminate their employment or office with the Company or
such Group Company or materially breach any of the provisions of their contract
of employment or implied duties of loyalty, good faith and fidelity.

 

  16.5  You shall not, other than with the prior written approval of the Company
make or issue any press, radio or television statement or publish or submit for
publication any letter or article relating directly or indirectly to the
business or affairs of the Company or any Group Company its or their officers,
directors or employees or your employment or its termination.

 

11



--------------------------------------------------------------------------------

  16.6  You will not (except with the prior written consent of the Company)
except in the proper course of your duties during the continuance of this
Agreement, or at any time after the termination of your employment (howsoever
caused and whether in breach of contract or otherwise) directly or indirectly:

 

  (a) disclose or use for your own or for another’s purpose or benefit or
through any failure to exercise due care and diligence cause any unauthorised
disclosure of any Confidential Information which you may learn while in the
employment of the Company except as required by a court of law or any regulatory
body or that which may be in or become part of the public domain other than
through any act or default on your part;

 

  (b) copy or reproduce in any form or by or on any media or device or allow
others access to copy or reproduce any documents (including without limitation
letters, facsimiles and memoranda), disks, memory devices, notebooks, tapes or
other medium whether or not eye-readable and copies thereof on which
Confidential Information may from time to time be recorded or referred to
(Documents); or

 

  (c) remove or transmit from the Company or any Group Company’s premises any
Documents.

 

  16.7  Nothing in this Agreement shall prevent you from making a protected
disclosure in accordance with section 43A of the Employment Rights Act 1996 and
the Public Interest Disclosure Act 1996.

 

  16.8  On demand and in any event upon termination of your employment for any
reason by either party, you must immediately return to the Company all company
property including but not limited to all Confidential Information, Documents
(as defined above), papers, records, keys, credit cards, mobile telephones,
computer and related equipment, PDA or similar device, security passes,
accounts, specifications, drawings, lists, correspondence, catalogues or the
like relating to the Company’s business which is in your possession or under
your control and you must not take copies of the same without the Company’s
express written authority.

 

17 Restrictive covenants

 

  17.1  For the purpose of this Clause the following expressions shall have the
following meanings:

Insurance means insurance and/or reinsurance and/or retrocession;

Insured means a person, company or group for which an Insurance policy is
issued;

Insurer is an insurer or reinsurer of Insurance;

Lead Insurer means either the slip leader, the Lloyd’s lead Insurer or the
global lead Insurer as appropriate;

Person means any person, firm, company, partnership, trust or any other legal
entity;

Relevant Period means the period of 12 months ending on the Termination Date or,
in the event of you being placed on Garden Leave (as defined in clause 13.1) the
12 months immediately preceding the first day of Garden Leave;

Restricted Period means the period of 12 months from the Termination Date
(howsoever the termination was caused and whether in breach of contract or
otherwise); and

Termination Date means the date on which your employment under this Agreement
terminates either due to you or the Company terminating in accordance with the
terms and conditions of this Agreement or in breach of the terms and conditions
of this Agreement.

 

12



--------------------------------------------------------------------------------

  17.2  During the course of your employment hereunder you are likely to obtain
Confidential Information relating to the business of the Company or any Group
Company and personal knowledge and influence over clients, intermediaries and
employees of the Company or any Group Company. You hereby agree with the Company
that to protect the Company’s and any and all Group Company’s business
interests, intermediary and customer connections and goodwill and the stability
of its or their workforce, that you will not during the Restricted Period (and
in respect of Clauses 17.2((f)) and 17.2((g)), at any time) without the prior
written consent of the board of directors of the Company (such consent not to be
unreasonably withheld):

 

  (a) either on your own account or jointly with or on behalf of any Person
directly or indirectly canvass, solicit or entice, or endeavour to canvass,
solicit or entice, the custom of or deal, or endeavour to deal, with any Insured
with whom or which you, or any person reporting immediately to you, had
regularly dealt with either directly, or indirectly through an Insurance broker
or other intermediary, during the Relevant Period in respect of business of a
type which was carried out by the Company or any Group Company during the
Relevant Period and with which you were directly and materially concerned during
the Relevant Period;

 

  (b) either on your own account or jointly with or on behalf of any Person
directly or indirectly canvass, solicit or entice, or endeavour to canvass,
solicit or entice, Insurance business from or deal, or endeavour to deal, with
any Insurance broker or other intermediary with whom or which during the
Relevant Period the Company or any Group Company had to your knowledge
negotiations or discussions regarding the possible introduction of material
business to the Company or any Group Company and with whom you, or any person
reporting immediately to you, had regularly dealt during the Relevant Period
save that this shall not place any restriction upon you canvassing, soliciting
or enticing Insurance business from or dealing with such Insurance broker or
other intermediary in respect of Insureds for whom such Insurance broker or
other intermediary did not place business with the Company or any Group Company
during the Relevant Period;

 

  (c) either on your own account or jointly with or on behalf of any Person
directly or indirectly assist, or endeavour to assist, any Insurer, other than a
Group Company, to participate in the underwriting of any Insurance risk which
is, or has at any time during the Relevant Period been, insured by the Company
or any Group Company as the only or Lead Insurer and in respect of which you, or
any person reporting immediately to you, had material dealings during the
Relevant Period provided that this shall not preclude:-

 

  (i) the underwriting of a risk which has been shown to have been declined by
or written as part of the following market by the Company or Group Company in
the Relevant Period or during the Restricted Period;

 

  (ii) you from subscribing to a risk if the Company or any Group Company
remains the Lead Insurer and the Company or Group Company’s share of that risk
is not diluted as a result.

 

  (d) except as required by law at any time, do or say anything likely to and/
or calculated to lead any Person to cease to do business or reduce the amount of
business it transacts with the Company or any Group Company on terms
substantially equivalent to those previously applying or at all;

 

13



--------------------------------------------------------------------------------

  (e) either on your own account or jointly with or on behalf of any Person
directly or indirectly canvass, solicit or entice away, or endeavour to canvass,
solicit or entice away, or offer to employ or engage any director or employee of
the Company or any Group Company with whom you, or any person reporting
immediately to you, have had material personal dealings in the Relevant Period.
An “employee” for the purposes of this Clause 17.2((e)) means any senior
employee or employee with access to Confidential Information other than
employees with purely clerical or secretarial roles;

 

  (f) from the Termination Date for the purpose of carrying on any trade or
business represent or allow yourself to be represented or held out as having any
present association with the Company or any Group Company; and

 

  (g) from the Termination Date carry on any trade or business whose name
incorporates the word “Chaucer” or any deviation or extension thereof which is
likely or which may be confused with the name of the Company or any Group
Company.

 

  17.3  In the event of the transfer (within the meaning of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 (the “Transfer
Regulations”) of the undertaking or the part of the undertaking in which you
shall at the time be employed as the result of which (by virtue of the Transfer
Regulations) your employment is automatically transferred to another (the
“Transferee”), the provisions of this Clause 17 shall have effect as though
references in it (and in all associated terms defined in this Agreement) to “the
Group” are construed as references to “any other company within the Transferee’s
Group” which for these purposes shall comprise the Transferee and any holding
company of the Transferee and the subsidiaries of the Transferee and of any such
holding companies for the time being).

 

  17.4 The parties agree that:

 

  17.4.1  in the event that you are made redundant Clauses 17.2 (a), (b) and
(c) shall not apply; and

 

  17.4.2  the Restricted Period will be reduced by one day for every day during
which you are placed on Garden Leave (as defined in Clause 13.1).

 

  17.5  While the restrictions set out in Clause 17.2 above are considered by
the parties to be reasonable in all the circumstances, it is agreed that if any
one or more of such restrictions shall either taken by itself or themselves
together be adjudged to go beyond what is reasonable in all the circumstances
for the protection of the legitimate interests of the Company but would be
adjudged reasonable if any particular restriction or restrictions were deleted
or if any part or parts of the wording thereof were deleted, restricted or
limited in a particular manner, then the restrictions set out in Clause 17.2
shall apply with such deletions or restrictions or limitations as the case may
be. You further acknowledge that damages may not be an adequate remedy to the
Company (or the relevant Group Company) for breach of these undertakings.

 

  17.6  The restrictions contained in Clause 17.2 are held by the Company for
itself and on trust for any other Group Company and shall be enforceable by the
Company on their behalf or by any Group Company (at their request). If you are
requested to do so by the Company you shall during the employment hereunder
enter into direct agreements with any Group Company whereby you will accept
restrictions in the same or substantially the same form as those contained in
Clause 17.2.

 

14



--------------------------------------------------------------------------------

  17.7  During your employment and thereafter during the Restricted Period you
shall provide a copy Clause 2 and a copy of the restrictions contained at Clause
16 above and this Clause 17 to any employer or prospective employer or any other
party with whom you become or will become engaged or provide service or services
to immediately upon receiving any offer of employment or engagement. In
addition, you shall tell the Company the identity of any such person making the
offer and details of any such offer as soon as possible after accepting any
offer.

 

18 Intellectual property

 

  18.1 For the purpose of this Clause 18, Intellectual Property shall mean
patents, utility models, trade marks, design rights, copyright, database rights,
topography rights, rights protecting confidentiality, and all other rights and
forms of protection having a similar nature or effect anywhere in the world.

 

  18.2 Subject to the Patents Act 1977 and any other applicable law, the Company
will own all Intellectual Property created by you in the course of your
employment. This will include the Intellectual Property in any ideas, concepts,
inventions, designs, models, databases, documents, computer programs, website
content, customer lists, supplier lists or product names.

 

  18.3 You acknowledge that, due to the seniority of your position within the
Company, you have a special obligation to further the interests of the Company
for the purposes of Section 39 of the Patents Act 1977.

 

  18.4 Whenever required to do so by the Company (whether during your employment
or after its termination (howsoever caused and whether in breach of contract or
otherwise), at the request and expense of the Company, you shall promptly do all
things and execute all documents which are reasonably necessary to assist the
Company to confirm, perfect or register its ownership of Intellectual Property
in accordance with Clause 18.2 or to assist the Company with any proceedings
which concern the validity or infringement of Intellectual Property. The
obligation under this Clause 18.4 shall survive termination of this Agreement.

 

  18.5 You hereby irrevocably and unconditionally waive all rights under Chapter
IV Copyright, Designs and Patents Act 1988 in connection with your authorship of
any existing or future copyright work in the course of your employment, in
whatever part of the world such rights may be enforceable, including, without
limitation:

 

  18.5.1  the right conferred by section 77 of that Act to be identified as the
author of any such work; and

 

  18.5.2  the right conferred by section 80 of that Act not to have any such
work subjected to derogatory treatment.

 

  18.6 Nothing in this clause shall be construed as restricting the rights of
you or the Company under sections 39 to 43 Patents Act 1977.

 

15



--------------------------------------------------------------------------------

19 Collective agreements

There are no collective agreements which directly affect your terms and
conditions of employment.

 

20 Data protection

 

  20.1 For the purposes of this Clause the following expressions shall have the
following meanings:

Personal Data means data which relate to a living individual who can be
identified from those data or from those data and other information which is in
the possession of, or is likely to come into the possession of, the data
controller and Includes any expression of opinion about the individual and any
indication of the intentions of the data controller or any other person in
respect of the individual.

Sensitive Personal Data means personal data consisting of information as to
racial or ethnic origin, political opinions, religious beliefs or other beliefs
of a similar nature, membership of a trade union (within the meaning of the
Trade Union & Labour Relations (Consolidation) Act 1992), physical or mental
health or condition, sexual life, the commission or alleged commission of any
offence or any proceedings for any offence committed or alleged to have been
committed, including the disposal of such proceedings or the sentence of any
Court in such proceedings.

 

  20.2 For the purposes of the Data Protection Act 1998 by signing this
Agreement you give your consent to the holding and processing of Personal Data
and Sensitive Personal Data relating to you by the Company for all purposes
relating to the performance of this Agreement including but not limited to:

 

  (a) administering and maintaining personnel records;

 

  (b) paying and reviewing salary and other remuneration and benefits;

 

  (c) undertaking performance appraisals and reviews;

 

  (d) maintaining sickness and other absence records;

 

  (e) taking decisions as to your fitness for work;

 

  (f) providing references and information to future employers, and if
necessary, to governmental and quasi governmental bodies for social security and
other purposes and to HM Revenue and Customs and National Contributions Office;

 

  (g) providing the names of employees to the Central Arbitration Committee if
requested to do so;

 

  (h) providing information to the future buyers and potential future buyers of
the Company or any other Group Companies or of the business(es) in which you
work;

 

  (i) transferring information about you to a country or territory outside the
EEA;

 

  (j) providing and administering benefits (including if relevant, pension,
permanent health insurance and medical insurance); and

 

  (k) the monitoring of communications via the Company’s systems.

 

16



--------------------------------------------------------------------------------

21 Dealing in Securities

You must adhere to the Company policy on dealing in securities and with regard
to unpublished price sensitive information. Failure to adhere to these policies
may, subject to the Disciplinary and Dismissal Procedures, result in summary
dismissal.

 

22 Gratuities

During the continuance of the employment hereunder you:

 

  (a) shall not directly or indirectly procure accept or obtain for your own
benefit (or for the benefit of any other person) any payment, rebate, discount,
commission, vouchers, gift, entertainment or other benefit outside the normal
course of business in excess of the amount as set out from time to time in the
Company’s Financial Crime, Inducement and Whistleblowing policy (Gratuities)
from any third party in respect of any business transacted (whether or not by
you) by or on behalf of the Company or any Group Company;

 

  (b) shall observe the terms of any policy issued by the Company or any Group
Company in relation to Gratuities; and

 

  (c) shall, as soon as reasonably practicable, disclose or account to the
Company or any Group Company for any Gratuities received by you (or any other
person on your behalf or at your instruction).

Provided that nothing in this Clause shall prevent you from giving or
participating in entertainment or business practices which are customary in the
business in which the Company or any Group Company is involved from time to
time.

 

23 Litigation assistance

During the term of this Agreement and at all times thereafter, you shall furnish
such information and proper assistance to the Company or any Group Companies as
it or they may reasonably require in connection with litigation in which it is
or they are or may become a party. This obligation on your behalf shall include,
without limitation, meeting with the Company or any Group Company’s legal
advisors, providing witness evidence, both in written and oral form, and
providing such other assistance in the litigation that the Company or any Group
Company’s legal advisors in their reasonable opinion determine. The Company
shall reimburse you for all reasonable out of pocket expenses incurred by you in
furnishing such information and assistance. Such assistance shall not require
you to provide assistance for more than five (5) days in any calendar month. For
the avoidance of doubt the obligations under this Clause 23 shall continue
notwithstanding the termination of this Agreement.

 

24 Sale or reconstruction

If at any time during the continuance of this Agreement the Company sells all,
or a substantial part of, its undertaking and assets to any person, firm or
company and the Company is able to procure your employment by such other person,
firm or company on terms not substantially less favourable than the terms of
this Agreement remaining unexpired at the date of the Agreement for such sale,
then the Company shall be entitled to determine this Agreement forthwith on
giving notice in writing to you and in the event that you do not accept the
employment by such other person, firm or company, you shall not be entitled to
any compensation from the Company for loss of office or damages for breach of
this Agreement.

You will have no claim against the Company if your employment is terminated by
reason of liquidation in order to reconstruct or amalgamate the Company or by
reason of any reorganisation of the Company; and

 

17



--------------------------------------------------------------------------------

  (a) you are offered employment with the company succeeding to the Company upon
such liquidation or reorganisation; and

 

  (b) the new terms of employment offered to you are materially no less
favourable to you than the terms of this Agreement.

 

25 Power of attorney

You hereby irrevocably appoint any other director of the Company from time to
time, jointly and severally, to be your attorney in your name and on your
benefit to sign any documents and do things necessary or requisite to give
effect to those matters which you are obliged to do pursuant to this Agreement
(including, but not limited to, Clauses 13, 14, 17 and 18), In favour of any
third party a certificate in writing signed by any director or by the secretary
of the Company that any instrument or act falls within the authority hereby
conferred shall be conclusive evidence that such is the case. This clause
remains in force following termination of your employment howsoever caused and
whether terminated in breach or otherwise.

 

26 Third party rights

Save in respect of any rights conferred by this Agreement on any Group Company
(which such Group Company shall be entitled to enforce), a person who is not a
party to this Agreement may not under the Contracts (Rights of Third Parties)
Act 1999 enforce any of the terms contained within this Agreement.

 

27 Group companies

In this Agreement Group Company means a subsidiary or affiliate and any other
company which is for the time being a holding company of the Company or another
subsidiary or affiliate of any such holding company as defined by Part 38 of the
Companies Act 2006 and Group Companies and Group will be interpreted
accordingly.

 

28 Entire agreement

These terms and conditions constitute the entire agreement between the parties
and supersede any other agreement whether written or oral previously entered
into.

 

29 Jurisdiction and choice of law

This Agreement shall be governed by and interpreted in accordance with the laws
of England and Wales and the parties to this Agreement submit to the exclusive
jurisdiction of the English Courts in relation to any claim, dispute or matter
arising out of or relating to this Agreement.

 

30 Notices

Any notices with respect to this Agreement shall be in writing and shall be
deemed given if delivered personally (upon receipt), sent by facsimile (which is
confirmed) or sent by first class post addressed, in the case of the Company, to
its registered office and in your case, addressed to your address last known to
the Company.

 

18



--------------------------------------------------------------------------------

IN WITNESS whereof this DEED has been executed by each of the parties on the
date first above written

 

EXECUTED AS A DEED by                      )     the Chaucer Holdings
plc                            )     acting by ROBERT DEUTSCH, Director     /s/
Robert Deutsch     Director     20/1/10     Date

 

and DAVID TURNER, Secretary           /s/ David Turner     Secretary     20/1/10
    Date

 

SIGNED as a DEED by ROBERT STUCHBERY in the     /s/ Robert Stuchbery presence
of:           28/1/10 Witness signature: /s/ Diane
Mackey                                     Date Witness Name: Diane Mackey    
Witness Address: ____________________________     Witness occupation: PA    

 

19